                 Case 19-12269-CSS              Doc 542          Filed 01/31/20       Page 1 of 7



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )     Chapter 11
                                                             )
MTE HOLDINGS LLC, et al.,1                                   )     Case No. 19-12269 (CSS)
                                                             )
                           Debtors.                          )     Jointly Administered
                                                             )

     NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                FEBRUARY 4, 2020 AT 11:00 A.M. (EASTERN TIME)3

     PLEASE NOTE CHANGE IN HEARING TIME TO 11:00 A.M. (EASTERN TIME)

MATTERS GOING FORWARD

1.       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
         Collateral (II) Providing Adequate Protection to the Secured Lender; (III) Modifying
         Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV)
         Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule
         4001-2 (D.I. 49, Filed 11/8/19).

         Objection Deadline: January 28, 2020 at 4:00 p.m. (ET).

         Responses Received:

         a)       Objection and Reservation of Rights of Riverstone Credit Management, LLC
                  Related to Certain of the Debtors’ Requested First Day Relief (D.I. 63, Filed
                  11/12/19);

         b)       Natixis’ Omnibus Objection to Debtors’ First Day Motions (D.I. 69, Filed
                  11/12/19);




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770);
     MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves Energy
     LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
2
     Amended items are in bold.
3
     This hearing will be held before the Honorable Christopher S. Sontchi, Chief United States Bankruptcy Judge,
     at the United States Bankruptcy Court for the District of Delaware located at 824 North Market Street, 5th
     Floor, Courtroom 6, Wilmington, Delaware 19801.
     Case 19-12269-CSS       Doc 542      Filed 01/31/20   Page 2 of 7



c)   The County of Reeves Tax Districts, Texas’ Objection to the Interim Order Under
     Bankruptcy Code Sections 105(a), 361, 362, 363, 503, and 507, Bankruptcy Rules
     4001 and 9014 (I) Authorizing Debtors to Use Cash Collateral; (II) Granting
     Adequate Protection to Prepetition Secured Parties; (III) Modifying Automatic
     Stay; and (IV) Granting Related Relief (D.I. 183, Filed 12/5/19);

d)   Limited Objection of Luxe Energy LLC to Entry of Final Order Approving Cash
     Collateral Motion (D.I. 193, Filed 12/6/19);

e)   Natixis’ Objection to Final Approval of Debtors’ Cash Collateral Motion (D.I.
     194, Filed 12/6/19);

f)   Limited Objection of Pilot Thomas Logisitics, LLC to the Debtors’ Motion for
     Entry of Interim and Final Orders (I) Authorizing the Use of Cash Collateral (II)
     Providing Adequate Protection to the Secured Lender; (III) Modifying Automatic
     Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling
     Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule
     4001-2 (D.I. 195, Filed 12/6/19);

g)   Joinder to Limited Objection of Pilot Thomas Logisitics, LLC to the Debtors’
     Motion for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
     Collateral (II) Providing Adequate Protection to the Secured Lender; (III)
     Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507;
     and (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c)
     and Local Rule 4001-2 (D.I. 196, Filed 12/6/19);

h)   Objection of the Ad Hoc Committee of Service Providers to Debtors’ Motion for
     Entry of Interim and Final Orders (I) Authorizing the Use of Cash Collateral (II)
     Providing Adequate Protection to the Secured Lender; (III) Modifying Automatic
     Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling
     Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule
     4001-2 (D.I. 197, Filed 12/6/19);

i)   Preliminary Objection of Riverstone Credit Management, LLC to Entry of an
     Order Authorizing the Use of Cash Collateral (D.I. 199, Filed 12/6/19);

j)   Joinder and Objection of Alamo Pressure Pumping, LLC to Objection of the Ad
     Hoc Committee of Service Providers to Debtors’ Motion for Entry of Interim and
     Final Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate
     Protection to the Secured Lender; (III) Modifying Automatic Stay Pursuant to 11
     U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final Hearing
     Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 200,
     Filed 12/6/19);

k)   Joinder of the Service Provider Group to Objection of the Ad Hoc Committee of
     Service Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)

                                    -2-
     Case 19-12269-CSS       Doc 542      Filed 01/31/20   Page 3 of 7



     Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
     Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105,
     361, 362, 363, and 507; and (IV) Scheduling Final Hearing Pursuant to
     Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 210, Filed
     12/6/19);

l)   Joinder and Objection of B&L Pipeco Services, Inc. to Objection of the Ad Hoc
     Committee of Service Providers to Debtors’ Motion for Entry of Interim and Final
     Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate
     Protection to the Secured Lender; (III) Modifying Automatic Stay Pursuant to 11
     U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final Hearing
     Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 211,
     Filed 12/6/19);

m)   Baker Hughes, GE Oil & Gas Pressure Control, Schlumberger, Smith
     International and Nabors’ Limited Objection to Interim Order Under Bankruptcy
     Code Sections 105(a), 361, 362, 363, 503, and 507, Bankruptcy Rules 4001 and
     9014 (I) Authorizing Debtors to Use Cash Collateral; (II) Granting Adequate
     Protection to Prepetition Secured Parties; (III) Modifying Automatic Stay; and
     (IV) Granting Related Relief (D.I. 212, Filed 12/6/19);

n)   Joinder of Mineral Lienholders to Objection of the Ad Hoc Committee of Service
     Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
     Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
     Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105,
     361, 362, 363, and 507; and (IV) Scheduling Final Hearing Pursuant to
     Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 232, Filed
     12/11/19);

o)   Joinder of Moser Engine Service, Inc. to Objection of the Ad Hoc Committee of
     Service Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
     Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
     Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105,
     361, 362, 363, and 507; and (IV) Scheduling Final Hearing Pursuant to
     Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 238, Filed
     12/11/19);

p)   Joinder to (I) Limited Objection of Pilot Thomas Logistics, LLC and (II)
     Objection of the Ad Hoc Committee of Service Providers to Debtors’ Motion for
     Entry of Interim and Final Orders (I) Authorizing the Use of Cash Collateral (II)
     Providing Adequate Protection to the Secured Lender; (III) Modifying Automatic
     Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling
     Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule
     4001-2 (D.I. 241, Filed 12/11/19);




                                    -3-
     Case 19-12269-CSS       Doc 542      Filed 01/31/20   Page 4 of 7



q)   Joinder of Patriot Premium Threading Services, LLC, Trans-Tex Dyno Services,
     LLC, and Trans-Tex Cementing Services, LLC to the Objection of the Ad Hoc
     Committee of Service Providers to Debtors’ Motion for Entry of Interim and Final
     Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate
     Protection to the Secured Lender; (III) Modifying Automatic Stay Pursuant to 11
     U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final Hearing
     Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 250,
     Filed 12/11/19);

r)   Joinder of FTS International Services, LLC to Objection of the Ad Hoc
     Committee of Service Providers to Debtors’ Motion for Entry of Interim and Final
     Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate
     Protection to the Secured Lender; (III) Modifying Automatic Stay Pursuant to 11
     U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final Hearing
     Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 261,
     Filed 12/12/19);

s)   Joinder of Impac Exploration Services, Inc. to Objection of the Ad Hoc
     Committee of Service Providers to Debtors' Motion for Entry of Interim and Final
     Orders (I) Authorizing the Use of Cash Collateral; (II) Providing Adequate
     Protection to the Secured Lender; (III) Modifying Automatic Stay; and (IV)
     Scheduling Final Hearing (D.I. 268, Filed 12/12/19);

t)   Joinder of Aim Directional Services, LLC to Objection of the Ad Hoc Committee
     of Service Providers to Debtors' Motion for Entry of Interim and Final Orders (I)
     Authorizing the Use of Cash Collateral; (II) Providing Adequate Protection to the
     Secured Lender; (III) Modifying Automatic Stay; and (IV) Scheduling Final
     Hearing (D.I. 269, Filed 12/12/19);

u)   Joinder of TanMar Rentals, LLC to Objection of the Ad Hoc Committee of
     Service Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
     Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
     Secured Lender; (III) Modifying Automatic Stay; and (IV) Scheduling Final
     Hearing (D.I. 415, Filed 1/8/20);

v)   Joinder of Topographic, Inc. to Objection of the Ad Hoc Committee of Service
     Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
     Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
     Secured Lender; (III) Modifying Automatic Stay; and (IV) Scheduling Final
     Hearing (D.I. 417, Filed 1/8/20);

w)   Preliminary Objection of Riverstone Credit Management, LLC to Entry of an
     Order Authorizing the Use of Cash Collateral (D.I. 431, Filed 1/8/20);

x)   Joinder of Valence Drilling Fluids, LLC to Objection of the Ad Hoc Committee
     of Service Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)

                                    -4-
      Case 19-12269-CSS         Doc 542      Filed 01/31/20   Page 5 of 7



       Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
       Secured Lender; (III) Modifying Automatic Stay; and (IV) Scheduling Final
       Hearing (D.I. 432, Filed 1/8/20);

y)     Joinder of KLX Energy Services LLC’s to Ad Hoc Committee of Service
       Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
       Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
       Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105,
       361, 362, 363, and 507; and (IV) Scheduling Final Hearing Pursuant to
       Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 435, Filed 1/8/20);

z)     Natixis’ Renewed and Continued Objection to Final Approval of Debtors’ Cash
       Collateral Motion (D.I. 437, Filed 1/8/20);

aa)    Joinder of Man on Fire Welding, LLC, and Chase Harris, Inc. to Objection of the
       Ad Hoc Committee of Service Providers to Debtors’ Motion for Entry of Interim
       and Final Orders (I) Authorizing the Use of Cash Collateral (II) Providing
       Adequate Protection to the Secured Lender; (III) Modifying Automatic Stay
       Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final
       Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2
       (D.I. 467, Filed 1/13/20);

bb)    Joinder of Nexus II Directional Drilling Specialists Ltd. to the Objection of the
       Ad Hoc Committee of Service Providers to Debtors’ Motion for Entry of Interim
       and Final Orders (I) Authorizing the Use of Cash Collateral (II) Providing
       Adequate Protection to the Secured Lender; (III) Modifying Automatic Stay
       Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final
       Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2
       (D.I. 471, Filed 1/14/20);

cc)    Natixis’ Objection to Final Approval of Debtors’ Cash Collateral Motion (D.I.
       527, Filed 1/28/20);

dd)    Ad Hoc Committee of Service Providers’ Renewed and Continued Objection to
       Final Approval of Debtors’ Cash Collateral Motion (D.I. 529, Filed 1/28/20); and

ee)    Joinder of Riverstone Credit Management, LLC to Natixis’ Objection to Final
       Approval of Debtors’ Cash Collateral Motion (D.I. 530, Filed 1/28/20).

Related Pleadings:

a)     Interim Order Under Bankruptcy Code Sections 105(a), 361, 362, 363, 503, and
       507, Bankruptcy Rules 4001 and 9014 (I) Authorizing Debtors to Use Cash
       Collateral; (II) Granting Adequate Protection to Prepetition Secured Parties; (III)
       Modifying Automatic Stay; and (IV) Granting Related Relief (D.I. 112, Entered
       11/19/19);

                                       -5-
            Case 19-12269-CSS         Doc 542       Filed 01/31/20   Page 6 of 7




      b)     Notice of Filing of Revised Budget (D.I. 288, Filed 12/16/19);

      c)     Second Interim Order Under Bankruptcy Code Sections 105(a), 361, 362, 363,
             503, and 507, Bankruptcy Rules 4001 and 9014 (I) Authorizing Debtors to Use
             Cash Collateral; (II) Granting Adequate Protection to Prepetition Secured Parties;
             (III) Modifying Automatic Stay; and (IV) Granting Related Relief (D.I. 297,
             Entered 12/17/19);

      d)     Third Interim Order Under Bankruptcy Code Sections 105(A), 361, 362, 363,
             503, And 507, Bankruptcy Rules 4001 And 9014 (I) Authorizing Debtors To Use
             Cash Collateral; (II) Granting Adequate Protection To Prepetition Secured
             Parties; (III) Modifying Automatic Stay; And (IV) Granting Related Relief (D.I.
             506, Entered 1/17/20);

      e)     Notice of Filing of Proposed Budget (D.I. 538, Filed 1/30/20); and

      f)     Motion for Leave to File Reply in Further Support of Debtors’ Motion for Entry
             of Interim and Final Orders (I) Authorizing the Use of Cash Collateral; (II)
             Providing Adequate Protection to the Secured Lender; (III) Modifying Automatic
             Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling
             Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule
             4001-2 (D.I. 541, Filed 1/31/20).

      Status: This matter is going forward.


Dated: January 31, 2020             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Brett S. Turlington
                                    Robert J. Dehney (No. 3578)
                                    Eric D. Schwartz (No. 3134)
                                    Brett S. Turlington (No. 6705)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 658-3989
                                    Email: rdehney@mnat.com
                                             eschwartz@mnat.com
                                             bturlington@mnat.com

                                    - and –

                                    Andrew K. Glenn (admitted pro hac vice)
                                    Matthew B. Stein (admitted pro hac vice)

                                              -6-
Case 19-12269-CSS    Doc 542      Filed 01/31/20   Page 7 of 7



                    David J. Mark (admitted pro hac vice)
                    KASOWITZ BENSON TORRES LLP
                    1633 Broadway
                    New York, New York 10019
                    Telephone: (212) 506-1700
                    Facsimile: (212) 506-1800
                    Email: AGlenn@kasowitz.com
                            MStein@kasowitz.com
                            DMark@kasowitz.com

                    Co-Counsel and Proposed Counsel for Debtors
                    and Debtors in Possession




                            -7-
